Citation Nr: 1312774	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  12-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel




REMAND

The Veteran served on active duty from December 1952 to December 1956.  He died in August 2011 and the appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Milwaukee Regional Office, which denied entitlement to service connection for the cause of the Veteran's death.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The appellant contends that the Veteran was prescribed the medication Seroquel (quetiapine fumarate) for his service-connected anxiety disorder and that the increase of that medication just before his death predisposed him to the fall that ultimately led to his death.  She has submitted evidence of the side effects of this medication, which includes dizziness and lightheadedness.  

The appellant submitted a statement from a private physician, Dr. R.B., who stated that the Veteran had been a patient of his in the past and provided the opinion that the increase of Seroquel from 100 milligrams daily to three times a day contributed to his unsteadiness and confusion, which predisposed him to the fall, which fall resulted in a fractured hip and the downhill terminal course that followed thereafter.  

The Board notes that treatment records from Dr. R.B. have not been obtained.  It is unclear when and to what extent the physician treated the Veteran and whether he had had the chance to review the claims file before providing an opinion.  In addition, there is some disagreement as to whether the Seroquel was prescribed to treat the service-connected disability or non-service connected dementia.  Therefore, records of treatment with Dr. R.B. are potentially relevant to this claim and efforts to obtain them should be undertaken following the procedures outlined in 38 C.F.R. § 3.159 (2012).  38 U.S.C.A. § 5103A (b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of private treatment).  

A VA physician provided two opinions in this case--in March and November 2012.  In the reports, the physician stated that the Seroquel was not being used for treatment of general anxiety disorder, but rather for the treatment of delirium, agitation, and psychosis related to advanced dementia.  The physician stated that the VA mental health treatment records clearly documented the issues that the Veteran had with dementia as well as the fact that the changes in medication were made in an attempt to manage the increasing active symptoms of his dementia.  The physician further stated that Seroquel was not used clinically to treat general anxiety disorders.  

The Board notes that the treatment records or evidence as to the original reason for the use of Seroquel are not of record.  Moreover, VA treatment records demonstrating the increase in the prescribed dosage of Seroquel from 100 milligrams once daily to 100 milligrams three times daily are not of record.  This raises the possibility that there are outstanding VA treatment records.  As this evidence is potentially relevant to the appellant's claim, all relevant records in VA's possession must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  

The Board notes that the VA physician who provided the March and November 2012 opinions was listed as a chief of administrative medicine and there is no indication that he was a specialist in the mental health field.  Indeed, he cited to Federal Drug Administration (FDA) guidelines rather than his own experience with prescribing that medication.  Moreover, an October 2007 VA mental health examination, where generalized anxiety disorder was diagnosed, indicated that Seroquel was in fact being used to treat acquired psychiatric disability.  

Therefore, once all available records of treatment have been obtained and associated with the claims file, the agency of original jurisdiction (AOJ) should request a new VA opinion from a qualified mental health professional as to whether the Seroquel was prescribed for the Veteran's service-connected anxiety reaction and, if so, whether the medication or change in the dosage of that medication significantly contributed to the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide releases authorizing VA to obtain all records of private treatment with Dr. R.B., who provided the October 2012 private opinion.  If the appellant fails to complete necessary authorizations, tell her that she may obtain and submit the records herself.

If any records cannot be obtained, inform the appellant of this fact, tell her what efforts were made to obtain the records, and advise her of any additional development that will be undertaken.

2.  Obtain all outstanding VA medical records, including those relevant to the treatment of anxiety and the prescription of Seroquel, and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Once the above-requested development is completed, the claims folder, including all relevant records in Virtual VA, should be referred to a VA psychiatrist or psychologist to review and provide an opinion as to whether it is at least as likely as not (a 50 percent or better chance) that the Veteran's service-connected anxiety reaction significantly contributed to the cause of his death.  The examiner is asked to specifically comment as to whether Seroquel was being used to treat the service-connected disability and to describe the impact of its use or any increase in dosage of that medication.  The fall, which the appellant argues ultimately contributed to the Veteran's demise, should be considered in the context of any effect of Seroquel relative to the Veteran's fall.

The examiner should provide an explanation for the opinion.  The examiner is advised that the appellant is competent to report observable symptoms and injuries, and that these reports must be considered in formulating the requested opinion.

4.  The AOJ should review the medical opinion report to ensure that it contains the information, opinions, and explanation requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If the benefit sought remains denied, the appellant and her representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

